DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s IDS filed on 10/25/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Yokoo et al. (2018/0029730) disclose a sealing system comprising: a transport mechanism; a storing unit; and a variable function sensor system, wherein the storing unit includes an escrow plate above the storing bag, and wherein the variable function sensor system is configured to measure the level of banknotes in the storing bag.

However, Yokoo et al. in view Mishra et al. is not found to disclose the variable function sensor system is coupled to a lateral support extending above the escrow plate and wherein the variable function sensor system is configured to both detect the presence of the banknote on the escrow plate and measure a level of the banknotes in the banknote storing bag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 3, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731